Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of respondent Erie County Board of Elections (Board) seeking dismissal of this proceeding on the ground that petitioner failed to serve the order to show cause upon the Board in the manner specified therein and thus failed to obtain jurisdiction over it. Although the order to show cause required service on respondents “Laurence F. Adamczyk and Ralph Mohr, Commissioners,” “by leaving a copy” at the office of the Board, petitioner instead mailed the papers to the Board. “Having thus failed to effect service in accordance with the provisions of the order to show cause, petitioner failed to gain jurisdiction over [the Board]” (Matter of Washington v Mahoney, 71 AD2d 1047, 1048). Contrary to petitioner’s contention, the Board was a necessary party to the proceeding (see, CPLR 1001 [a]; Matter of Sahler v Callahan, 92 AD2d 976, 977). (Appeal from Order of Supreme Court, Erie County, Joslin, J. — Election Law.) Present — Pigott, Jr., P. J., Green, Pine, Wisner and Lawton, JJ.